Daly, P. J.
In an action upon contract, express or implied, in a District Court, the plaintiff may serve with the summons a copy of a written complaint verified in Eke manner as a verified pleading in the Supreme Court (OonsoEdation Act, § 1346); and where that.is done, if the defendant fails to appear and answer by fiEng a written answer, verified in like manner, denying one or more material allegations, or generally each allegation of the complaint, or setting forth new matter constituting one or more defenses or counterclaims, the justice must render judgment in favor of the plaintiff. (Id., § 1383.) The answer may contain a general denial of each, allegation of the complaint, or a specific denial of one or ' more of the material allegations thereof. It may also set forth in a plain and direct manner new matter constituting one or more defenses or counterclaims. (Code, § 2938, made appEcable by section 1347, Consolidation Act,) A pleading is not required to .be in any particular form, but it must be so expressed as to enable a person of common understanding to know what is intended. (Code, § 2940; OonsoEdation Act, § 1347.)
*112‘ The plaintiff. in this case, having served a written complaint, verified, the defendant was required to put in a. verified written answer; and such answer, if intended to put in .issue any allegation of the complaint by' a denial thereof, should contain a denial under oath, for such was the evident intention of the legislature in requiring a verified pleading. In this case the answer stated that the defendant, by his attorneys, “ alleges and respectfully shows ” that certain allegations of the complaint are denied.” A verification of such an answer, that it is true, affirms nothing' with respect to the truth of the denial.
The plaintiff is entitled to a direct denial by the defendant, either general or specific, of the averments of the complaint. The answer here does not commit the defendant to any such denial. If prosecuted for- perjury on the ground, that the complaint was true and he knew it, he might argue that he never swore it was riot true, ■ but only swore that he “ alleged that it was denied,” and offer to show that it had been denied by some one, no matter whom, which would be sufficient to bring him within the terms of his oath and so permit his escape from the charge. Plaintiffs would be deprived of all the advantages intended to be secured to them by the statutory requirement, if an oath to their adversaries’ denials could be avoided by the adoption of some such formula of words as was adopted by this defendant.
As the answer contained no denial of the plaintiffs’ first cause of action she was entitled to judgment .upon it, unless the defendant was permitted to. amend on the trial under the power conferred upon the justice. (Code, §. 2944, made applicable to District Courts by .§ 1347, Consolidation Act.) The plaintiff was not bound to move to make the answer more definite and certain. (Clark v. Dillon, 97 N. Y. 370-374.)
Eor the error in denying the plaintiff’s motion for judgment on the first cause of action, the judgment must be reversed and a new trial ordered. It is proper to say, with respect to other rulings of the justice which may be the subject of exception upon the new trial, that the exclusion of evidence that defendant made no sales, or purchases, of stocks, and that his transactions were fictitious, was proper; for the complaint expressly alleges purchases and sales and holding of stock. There was no allegation that the transactions were fictitious, and so the evidence offered was- not within any issue presented by the pleadings.
*113Judgment reversed and a new trial ordered, with costs to appellant to abide event.
McAdam and Bischoff, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.